In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 11‐3655

TATSIANA BOIKA and SERGEY ZHITS,
                                                            Petitioners,
                                 v.


ERIC H. HOLDER, JR., Attorney 
General of the United States,
                                                        Respondent.

                         Petition for Review of
            an Order of the Board of Immigration Appeals.
                Nos. A088‐223‐087 and A088‐223‐088. 


  ARGUED SEPTEMBER 27, 2012 — DECIDED AUGUST 16, 2013 


   Before RIPPLE, WILLIAMS, and HAMILTON, Circuit Judges.
    HAMILTON,  Circuit  Judge.  Tatsiana  Boika,  a  Belarusian
citizen,  entered  the  United  States  legally  in  May  2006  but
overstayed her authorized stay. At her removal proceedings,
she  conceded  removability  but  applied  for  asylum  under
8  U.S.C.  §  1158,  withholding  of  removal  under  8  U.S.C.
§  1231(b)(3),  and  relief  pursuant  to  the  Convention  Against
Torture.  Boika’s  husband,  Sergey  Zhits,  also  made  parallel
claims. His claims are derivative from Boika’s claims based on
2                                                     No. 11‐3655

their marital status under 8 U.S.C. § 1158(b)(3)(A), so we do not
address his claims separately.
    Based on past persecution for her political involvement in
Belarus, principally between 2004 and 2006, Boika claimed that
she could establish a well‐founded fear of future persecution
upon return to Belarus. An immigration judge (IJ) denied her
asylum application due in large part to an adverse credibility
finding after two hearings in which Boika could not satisfacto‐
rily explain inconsistencies in her testimony and corroborating
documents. The Board of Immigration Appeals affirmed the
IJ’s  denial  of  asylum,  and  we  denied  Boika’s  subsequent
petition for review. Boika v. Holder, 418 Fed. App’x. 559 (7th
Cir. 2011).
   Boika then moved to reopen based on materially changed
country  conditions.  See  8  U.S.C.  §  1229a(c)(7)(C)(ii).  Boika
asserted  that  after  Belarusian  President  Alexander  Luka‐
shenko’s election in 2010, the Belarusian government’s severe
crackdown on political opposition had resulted in widespread
human rights abuses. These abuses were serious enough that
the  United  States  and  the  European  Union  imposed  new
sanctions  on  the  Belarusian  government  in  February  2011.
Boika also submitted new corroborating evidence that she has
been active in the Belarusian opposition movement while she
has been in the United States.
   The  Board  denied  Boika’s  motion  to  reopen,  explaining
only that the evidence she offered did not reflect a material
change in conditions in Belarus and was not sufficient to show
a prima facie claim for eligibility for asylum. We grant Boika’s
and her husband’s petition for review and remand to the Board
No. 11‐3655                                                             3

for further proceedings consistent with this opinion. The terse
Board  opinion  did  not  provide  an  adequate  explanation  for
rejecting  Boika’s  new  evidence  and  denying  her  motion  to
reopen. The prior credibility finding against Boika regarding
her  pre‐2007  political  opposition  inside  Belarus  does  not
necessarily taint her new evidence concerning both her new
political activity in the United States or the new, severe crack‐
down on the government’s political opponents in Belarus. That
evidence needs a fresh look.
I. Motions to Reopen
    Motions  to  reopen  removal  proceedings  must  be  filed
within 90 days of the final order, subject to several exceptions.
8 U.S.C. § 1229a(c)(7)(C)(i). Boika filed her motion to reopen
long after the 90‐day deadline expired. To excuse her delay,
she relied on an exception based on changed country condi‐
tions  that  materially  affect  her  eligibility  for  relief.  8  U.S.C.
§  1229a(c)(7)(C)(ii);  Xiao  Jun  Liang  v.  Holder,  626  F.3d  983,
987–88  (7th  Cir.  2010).  Any  motion  to  reopen,  regardless  of
timing, can be denied properly if:  (1) it is not supported by
previously  unavailable  and  material  evidence;  (2)  it  fails  to
establish the applicant’s prima facie eligibility for the underly‐
ing  relief  sought;  or  (3)  the  Board  determines  discretionary
relief is not appropriate in the petitioner’s case. Mansour v. INS,
230 F.3d 902, 907 (7th Cir. 2000). We review the Board’s denial
of a motion to reopen for an abuse of discretion. Xiao Jun Liang,
626 F.3d at 988. We will find an abuse of discretion and remand
the denial of a motion to reopen if, among other things, the
decision “was made without a rational explanation.” Mansour,
230 F.3d at 907 (internal quotations omitted). 
4                                                     No. 11‐3655

    “In determining whether evidence accompanying a motion
to reopen demonstrates a material change in country condi‐
tions that would justify reopening, we compare the evidence
of country conditions submitted with the motion to those that
existed at the time of the merits hearing below.” In re S‐Y‐G,
24 I. & N. Dec. 247, 253 (BIA 2007). To constitute a change in
country conditions, the conditions must have done more than
simply worsen cumulatively. Id. That does not mean that the
conditions before and after the motion to reopen will not be
related or connected. Evaluating gradations of human misery
can be a daunting task. Where significant human rights abuses
previously existed, perhaps all changes could be understood as
a  cumulative  worsening,  but  differences  in  degree  matter.
Some  situations  present  conditions  so  grave  that  a  new
threshold has been met. Boika’s new evidence, corroborated in
substantial part by our own government’s decision to impose
new sanctions on Belarus in response to the new campaign to
suppress political opposition after the 2010 elections, seems to
meet  this  standard  and  deserves  more  attention  than  it  has
received thus far in this case. 
    Boika’s motion to reopen included over one hundred pages
showing  that  the  treatment  of  the  political  opposition  in
Belarus had changed dramatically since the election of Presi‐
dent Lukashenko in 2010, after her 2007 application for asylum
had been denied. Credible international sources reported that
the election was not fair and that the results were not reliable.
OSCE Observers Told to Leave Belarus Over Election Fraud Claims,
Associated  Press,  The  Guardian,  Dec.  31,  2010,  available  at
http://www.guardian.co.uk/world/2010/dec/31/osce‐leave‐be
larus‐election‐fraud‐claims;  Michael  Schwirtz,  Belarus  Police
No. 11‐3655                                                                   5

Arrest Opposition Leaders, N.Y. Times, Dec. 20, 2010, available 
at  www.nytimes.com/2010/12/21/world/europe/21belar‐
us.html?_r=0  (reporting  that  Western  election  observers  on
ground “highlighted apparent fraud”). In a December 20, 2010
statement, the White House said that the “United States cannot
accept  as  legitimate  the  results  of  the  presidential  election
announced by the Belarusian Central Election Commission.”
Orest Deychakiwsky et al., Belarusian Regime Resolutely Dashes
Any  Hopes  for  Democratic  Liberalization,  Commission  on
Security & Cooperation in Europe, U.S. Helsinki Commission,
Jan.  6,  2011,  available  at  http://www.csce.gov/index.cfm?
FuseAction=ContentRecords.ViewDetail&ContentRecord_id
=482&Region_id=0&Issue_id=0&ContentType=G&ContentR
ecordType=G&CFID=27057194&CFTOKEN=31349947 [herein‐
after Helsinki Commission]. The White House also stated that
the violence on election  day represented “a clear step back‐
wards  on  issues  central  to  our  relationship  with  Belarus.”
Michael Schwirtz, Belarus Police Arrest Opposition Leaders, N.Y.
Times,  Dec.  20,  2010,  available  at  www.nytimes.com/
2010/12/21/world/europe/21belarus.html?_r= 0.1
    After the election, 40,000 opposition supporters rallied and
called  for  President  Lukashenko’s  resignation.  The  Helsinki
Commission  later  explained  that  “the  brutal  and  bloody
election‐night crackdown against political opposition support‐
ers,  including  mass  arrests  of  demonstrators,  as  well  as
candidates,  who  challenged  the  16‐year  rule  of  Alexander
Lukashenk[o],  was  unprecedented.”  Helsinki  Commission
(emphasis added).

1
   All websites cited in this opinion were last visited on August 16, 2013.
6                                                     No. 11‐3655

    The violent crackdown on the political opposition after the
2010 presidential elections is the materially changed country
condition  that  Boika  relies  upon  to  justify  her  motion  to
reopen. Human Rights Watch conducted an extensive investi‐
gation in February 2011 and concluded, in part, that the human
rights abuses that occurred during and after the 2010 elections,
“including abuse of detainees, trials behind closed doors and
raids on human rights organizations,” constituted a “serious
deterioration  in  the  already  poor  state  of  human  rights  in
Belarus.” Human Rights Watch, Shattering Hopes: Post‐Election
Crackdown  in  Belarus,  at  1,  March  2011,  available  at
www.hrw.org/sites/default/files/reports/belarus0311Web.pdf.
    The violence and oppression were not limited to election
night. The Belarusian government continued rounding up and
arresting  opposition  members  at  least  six  weeks  after  the
elections.  Michael  Schwirtz,  U.S.  and  Europe  Move  Against
Belarus’s  Leader,  N.Y.  Times,  Jan.  31,  2011,  available  at
http://www.nytimes.com/2011/02/01/world/europe/01belaru
s.html.  Reports  of  this  oppressive,  anti‐democratic  behavior
targeting  opposition  groups  continued  through  June  2011,
when Boika filed her motion to reopen. See Radio Free Europe,
Belarusian Police Disperse Opposition Flash Mob, June 15, 2011,
available  at  http://www.rferl.org/articleprintview/
24236371.html; Aliaksandr Kudrytski & Emma O’Brien, Police,
Protesters Meet in Minsk Amid Warnings, Bloomberg, June 16,
2011,  available  at  http://democraticbelarus.eu/news/
police‐protesters‐meet‐minsk‐amid‐warnings. The Belarusian
government also shut down the internet and social networking
sites, leaving independent media “on the verge of being wiped
out,” as reported by the Belarusian deputy chair of the non‐
No. 11‐3655                                                        7

governmental  Association  of  Journalists.  Fred  Weir,  Belarus
Crackdown Strains Ties with both EU and Russia, The Christian
Science  Monitor,  Jan.  12,  2011,  available  at
http://www.csmonitor.com/World/Europe/2011/0112/Belarus
‐crackdown‐strains‐ties‐with‐both‐EU‐and‐Russia.
    The clearest indication that conditions materially worsened
in  Belarus  after  the  2010  election  came  in  the  form  of  the
United States and European Union reactions to the events. In
February  2011,  the  United  States  and  the  European  Union
imposed  sanctions  on  President  Lukashenko  and  other
Belarusian  politicians,  prohibiting  them  from  entering  the
United States or the European Union and freezing all assets
belonging  to  them  in  the  United  States  and  the  European
Union. Both the European Union and the United States had
previously imposed some sanctions in 2006, but the European
Union had lifted them. After the 2010 election, however, the
European  Union  imposed  sanctions  on  Belarus,  while  the
United States greatly tightened the earlier sanctions. Michael
Schwirtz, U.S. and Europe Move Against Belarus’s Leader, N.Y.
Times,  Jan.  31,  2011,  available  at
http://www.nytimes.com/2011/02/01/world/europe/01belaru
s.html.  The  “new  sanctions  are  more  far‐reaching  than  any
imposed earlier, taking aim at many more officials.” Id. The
New  York  Times  reported  that  the  United  States  took  this
unprecedented action because President Lukashenko “began
a  campaign  of  repression  that  even  seasoned  opposition
figures say has exceeded anything in the president’s 16‐year
rule.” Id. 
8                                                     No. 11‐3655

II. Judicial Review of the Board’s Decision
    A. Changed Country Conditions
    The Board denied Boika’s motion to reopen as untimely,
finding that she did not qualify for the exception for materially
changed country conditions. The Board’s terse explanation said
only  that  “the  evidence  proffered  with  the  respondents’
present motion does not reflect changed country conditions in
Belarus  that  materially  affect  their  eligibility  for  asylum,
withholding of removal, and protection under the Convention
Against  Torture.”  That  is  the  only  sentence  in  the  Board’s
dismissal that explains why the new evidence, including the
United  States  and  European  Union  sanctions  after  the  2010
elections and crackdown, did not suffice as changed country
conditions that materially affected Boika’s asylum claim.
     “We have frequently remanded cases when the BIA’s or the
IJ’s  failure  to  discuss  potentially  meritorious  arguments  or
evidence calls into question whether it adequately considered
these arguments.” Kebe v. Gonzalez, 473 F.3d 855, 857 (7th Cir.
2007)  (“Although  the  BIA  might  have  offered  reasons  for
rejecting the evidence of changed conditions, or for denying
relief despite changed conditions, the absence of any articu‐
lated  reasons  in  the  BIA’s  decision  constitutes  an  abuse  of
discretion and requires a remand.”); see also Moosa v. Holder,
644 F.3d 380, 386 (7th Cir. 2011) (“[W]e have consistently found
an abuse of discretion where the Board ignores or misapplies
an applicant’s evidence.”).
   We have previously found that even more detailed Board
decisions  provided  so  little  explanation  that  we  could  not
properly  exercise  judicial  review.  In  Mekhael  v.  Mukasey,
No. 11‐3655                                                        9

509 F.3d 326, 327 (7th Cir. 2007), for example, the Board denied
the  petitioner’s  motion  to  reopen  the  denial  of  his  asylum
application because the evidence presented merely “detail[ed]
ongoing problems in Lebanon, and therefore, was discoverable
and  available”  before  the  original  asylum  application  and
furthermore  that  “to  the  extent  that  any  specific  incidents
alleged by the [petitioner] occurred after that time, they are
merely cumulative, and as such, not persuasive.” We found
that the Board’s explanation in that decision was insufficient to
allow us to exercise our review appropriately. In reversing the
Board, we said that “we have repeatedly reversed the Board
when  it  has  failed  to  give  reasoned  consideration  to  post‐
hearing evidence.” Id. (collecting cases). 
    The same reasoning applies here to the Board’s even more
opaque  conclusion  denying  Boika’s  motion  to  reopen.  The
Board  did  not  appropriately  explain  why  it  rejected  her
evidence of changed country conditions. As in Mekhael, “[w]e
take no position on the merits of the motion to reopen. The
only ground of our decision is the Board’s failure to articulate
a reasoned response to the motion. We understand the Board’s
staggering workload. But the Department of Justice cannot be
permitted  to  defeat  judicial  review  by  refusing  to  staff  the
Immigration  Court  and  the  Board  of  Immigration  Appeals
with enough judicial officers to provide reasoned decisions.”
Id. at 328.
   B. Prima Facie Claim for Asylum
   If Boika could not show a prima facie case for eligibility,
then the Board’s failure to provide a sufficient explanation of
the  denial  would  be  harmless  because  reopening  the  case
10                                                    No. 11‐3655

would  be  futile.  Boika’s  motion  to  reopen  asserted  that  she
could show a prima facie claim of asylum based in part on her
membership  in  a  political  group  suffering  persecution  in
Belarus. See 8 C.F.R. § 1208.13(b)(2)(iii) (applicant can show
well‐founded fear of persecution by showing membership in
group subject to pattern or practice of persecution).
    An  asylum  application  based  on  a  well‐founded  fear  of
future persecution must demonstrate that the petitioner faces
a “reasonable possibility of suffering such persecution if he or
she  were  to  return  to  that  country,”  8  C.F.R.  §  1208.13
(b)(2)(i)(B), and the petitioner is “unable or unwilling to return
to, or avail himself or herself of the protection of, that country
because of such fear.” 8 C.F.R. § 1208.13(b)(2)(i)(C). A person
has a well‐founded fear of persecution if a reasonable person
in the same position would fear persecution. Jukic v. INS, 40
F.3d 747, 749 (5th Cir. 1994). To show a prima facie case for
eligibility  for  asylum,  a  petitioner  must  present  “sufficient
evidence to demonstrate a reasonable likelihood of success on
the merits so as to make it worthwhile to develop the issues
further  at  a  full  evidentiary  hearing.”  In  re  A‐N  &  R‐M‐N,
22 I. & N. Dec. 953, 956 (BIA 1999). 
    To  demonstrate  her  current  membership  in  the  political
opposition group being persecuted in Belarus, Boika presented
her own testimony and an affidavit signed by the president of
the  Belarusian‐American  Association  Inc.,  which  advocates
democratic rule in  Belarus.  The affidavit  testified  to  Boika’s
frequent involvement and participation with the group since
she has arrived in the United States. The organization holds
rallies,  protests,  and  other  mass  actions  in  opposition  to
President Lukashenko’s regime. Boika testified to her regular
No. 11‐3655                                                        11

involvement and presented pictures of her active participation
in the group protests and other events in New York. While the
government questions the authenticity of these documents in
its brief and at oral argument, the Board did not opine on the
issue and therefore we do not either. Those are matters for a
hearing on remand.
    On the basis of this evidence as well as the new crackdown
in Belarus itself, Boika argued that she had a reasonable fear of
future  persecution.  She  would  be  vulnerable  to  pattern  and
practice discrimination because she could, based on this new
evidence, show her “inclusion in, and identification with, such
group  of  persons  such  that  [her]  fear  of  persecution  upon
return is reasonable.” See 8 C.F.R. § 1208.13(b)(2)(iii).
    Regarding Boika’s ability to establish a prima facie case for
asylum eligibility in her motion to reopen, the Board’s decision
said a bit more but not enough to allow us to affirm it. The
Board said that, “the submitted country information describing
political  conditions  generally  and  episodes  of  human  rights
violations and violence against perceived political opponents
in  Belarus  alone  is  insufficient  to  establish  the  respondents’
prima facie eligibility for relief from removal.” The Board then
explained that the evidence of changed country conditions did
not  show  that  the  Belarusian  government  is  personally
interested in Boika, so that she cannot establish a prima facie
case. 
   This statement was not complete or correct. Boika does not
have to show that she has been or will be personally targeted
upon  removal.  Under  section  1208.13(b)(2)(iii),  she  can  also
show  a  well‐founded  fear  of  persecution  upon  return  to
12                                                    No. 11‐3655

Belarus  by showing that she belongs  to  a group  that is cur‐
rently  being  persecuted.  Boika  offered  evidence  that  she
belonged to the opposition movement that has suffered severe
human  rights  abuses  since  the  2010  election.  The  Board’s
opinion was silent on this point. Again, “we have consistently
found  an  abuse  of  discretion  where  the  Board  ignores  or
misapplies  an applicant’s evidence.” Moosa, 644 F.3d at 386.
Here  the  Board’s  failure  to  acknowledge  or  comment  on
Boika’s current involvement in the opposition movement in the
United States was an abuse of discretion.
     C. The Prior Adverse Credibility Finding
    The  government  also  argues  that  the  Board’s  lack  of
explanation  was  harmless  because  Boika’s  evidence  of  her
political activity while in the United States cannot be credited.
The theory is that the IJ’s adverse credibility finding in reject‐
ing her first application for asylum means that her evidence
about  her  more  recent  and  current  political  activity  in  the
United States should not be believed. Boika’s original applica‐
tion for asylum focused on the political oppression occurring
before 2007. Her application detailed three incidents in which
she  claimed  she  was  arrested  and  beaten  badly  enough  to
require medical attention, all because of her political participa‐
tion in the opposition movement in Belarus. The application
was denied, and the denial was affirmed by the Board despite
the IJ’s finding that “political persecution is a harsh reality in
the  present  day  Belarus,”  because  the  IJ  made  an  adverse
credibility determination regarding Boika’s claimed political
participation and resulting targeting, harassment, and abuse.
In light of the deferential review we give to cogent credibility
No. 11‐3655                                                       13

findings, e.g., Hassan v. Holder, 571 F.3d 631, 636–37 (7th Cir.
2009), we affirmed that denial.
    We do not revisit the IJ’s adverse credibility finding from
that  earlier  proceeding.  For  present  purposes,  though,  the
critical point is that such adverse credibility findings do not
necessarily  discredit  Boika’s  new  evidence  in  her  motion  to
reopen regarding and her claims of current political participa‐
tion in the United States, for which she provided corroborating
evidence. See Gebreeyesus v. Gonzalez, 482 F.3d 952, 955 (7th Cir.
2007). To the extent that this is what the Board meant when it
said that Boika’s previously discredited claims are “somewhat
entwined in the respondents’ present filing,” that too would be
an abuse of discretion, at least without further consideration of
the new evidence.
    We are not suggesting that the Board was required to forget
the prior credibility finding, but the Board needed to engage
with the new evidence. Moreover, the difficulties that aliens
seeking asylum often face in obtaining corroborating evidence
can sometimes mean that an earlier adverse finding may have
been  reasonable  on  the  available  record  but  wrong  in  an
objective sense. Thus it would have been an abuse of discretion
for  the  Board  to  rely  only  on  the  prior  adverse  credibility
finding  to  discredit  Boika’s  new  evidence  without  a  proper
evidentiary hearing.
    The government argues, however, that adverse credibility
findings are cordoned off from future credibility determina‐
tions only when “the factual predicate of [the] claim of future
persecution is independent of the testimony that the [Immigra‐
tion Judge] found not to be credible.” Gov. Br. at 27, quoting
14                                                      No. 11‐3655

Paul v. Gonzales, 444 F.3d 148, 154 (2d Cir. 2006). This argument
is not persuasive.
    The factual predicates are distinct here:  Boika first claimed
asylum  based  on  her  pre‐2007  political  activity  in  Belarus,
which the IJ discredited. She now claims asylum based on her
political activity in the United States—a claim that has not been
and could not be discredited without an evidentiary hearing—
as  well  as  the  crackdown  in  Belarus  after  the  2010  election.
“Given these distinct facts, the prior adverse finding need not
undermine [Boika’s] theory of future persecution.” Gebreeyesus
482 F.3d at 955. In Gebreeyesus, we granted review of denial of
an  alien’s  motion  to  reopen  an  asylum  petition  based  on
changed country conditions in a remarkably similar case from
Ethiopia. We held that the IJ’s earlier credibility finding against
the alien did not excuse the Board from engaging with her new
evidence  concerning  changes  in  country  conditions  and  her
political opposition activity in the United States. 
     Boika  may  “prevail  on  a  theory  of  future  persecution
despite an IJ’s adverse credibility ruling as to past persecution,
so long as the factual predicate of [her] claim of future persecu‐
tion is independent of the testimony that the IJ found not to be
credible.” Id. (internal quotations omitted). In Gebreeyesus, we
were also troubled by the fact that “[t]he BIA’s reliance on the
prior adverse credibility finding is especially unsound because
it ignored the facts in Worku’s affidavit supporting her theory
of future persecution.” Id. at 955 n.3. The same concerns apply
with equal force here. 
   Finally,  the  Government  argues  that  the  documents
corroborating  Boika’s  current  political  participation  are  not
No. 11‐3655                                                      15

credible because they lack proper authentication. This was not
the Board’s rationale, however, and for that reason alone we
could reject the argument. SEC v. Chenery Corp., 332 U.S. 194
(1947). “The government’s other post hoc rationales fall short
for similar reasons … . The government’s first theory—that the
Board’s adverse determination of [Boika’s] credibility during
[her political] persecution asylum claim ‘carries over’ to a later
asylum  claim  based  on  distinct  facts—has  been  expressly
rejected  by  this  court  and  others.”  Ji  Cheng  Ni  v.  Holder,
715  F.3d  620,  630  (7th  Cir.  2013).  Such  a  conclusion  would
almost certainly be an abuse of discretion if the petitioner were
not afforded an evidentiary hearing first. 
    The  Board  therefore  should  have  considered  Boika’s
factually distinct claims of future persecution and could not
properly reject them based solely on the past adverse credibil‐
ity finding. The Board’s silence on this point, combined with
the failure to acknowledge or comment on Boika’s supporting
documentation, means the denial of her motion to reopen was
an abuse of discretion.
   The  petition  for  review  is  GRANTED  and  the  case  is
REMANDED to the Board of Immigration Appeals for further
proceedings consistent with this opinion.